 
 
IV 
112th CONGRESS
1st Session
H. RES. 507 
IN THE HOUSE OF REPRESENTATIVES 
 
December 20, 2011 
Mr. Coffman of Colorado (for himself, Mr. Smith of Texas, Mr. Bonner, Mr. Luetkemeyer, Mr. Duncan of Tennessee, Mr. Cassidy, Mr. Boustany, Mr. Harper, Mr. Culberson, and Mr. Sessions) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the Government of Antigua and Barbuda and its actions relating to the Stanford Financial Group fraud. 


Whereas the Government of Antigua and Barbuda has committed numerous acts against the interests of United States citizens and operated the financial sector and judicial system of Antigua and Barbuda in a manner that is manifestly contrary to the public policy of the United States;
Whereas 20,000 investors, including many United States citizens, lost $7,200,000,000 in an alleged Ponzi scheme involving fictitious certificates of deposit from Stanford International Bank, an offshore bank chartered in Antigua and Barbuda;
Whereas the Government of Antigua and Barbuda violated the order of the United States District Court for the Northern District of Texas regarding the receivership proceeding initiated at the request of the United States Securities and Exchange Commission (referred to in this preamble as the “Securities and Exchange Commission”), in which the court took exclusive control of all the assets owned by Allen Stanford and Stanford-affiliated entities around the world and documents relating to those assets;
Whereas the Government of Antigua and Barbuda challenged the authority of the United States District Court for the Northern District of Texas by— 
(1)initiating a separate and competing liquidation proceeding for Stanford International Bank; and 
(2)appointing liquidators who have defied the orders of the court in multiple jurisdictions around the world by litigating for control of hundreds of millions of dollars in bank accounts in the United Kingdom, Switzerland, and Canada;
Whereas the Government of Antigua and Barbuda challenged the authority of the United States Department of Justice by seeking to obtain control of hundreds of millions of dollars in bank accounts in the United Kingdom, Switzerland, and Canada that had been frozen at the request of the Department of Justice in accordance with multilateral criminal asset forfeiture treaties;
Whereas the courts of Antigua and Barbuda have denied recognition of the United States district court-appointed receiver for all assets of Allen Stanford and Stanford-affiliated entities;
Whereas the Stanford International Bank liquidators appointed by the Eastern Caribbean Court of Appeals now seek recognition of the Antigua and Barbuda liquidation proceeding as a foreign insolvency proceeding under chapter 15 of title 11, United States Code, in the United States District Court for the Northern District of Texas;
Whereas the Government of Antigua and Barbuda acknowledged in a statement in March 2010 that— 
(1)Stanford International Bank “was operating in Antigua as a transit point and for purposes of registration and regulation”; and 
(2)“[t]he business of Stanford International Bank, Ltd. was run from Houston, Texas, and its books maintained in Memphis, Tennessee”;
Whereas Allen Stanford, the Stanford Financial Group, and the Government of Antigua and Barbuda enjoyed a mutually beneficial business relationship involving numerous economic development projects and loans to the government of at least $85,000,000, and forensic accounting reports have identified those loans as having been made from Stanford International Bank certificate of deposit funds;
Whereas, in June 2010, the Securities and Exchange Commission alleged that Allen Stanford bribed Leroy King, the chief executive officer of the Financial Services Regulatory Commission of Antigua and Barbuda, to persuade Leroy King to— 
(1)not investigate Stanford International Bank; 
(2)provide Allen Stanford with access to the confidential files of the Financial Services Regulatory Commission; 
(3)allow Allen Stanford to dictate the response of the Financial Services Regulatory Commission to inquiries by the Securities and Exchange Commission about Stanford International Bank; and 
(4)withhold information from the Securities and Exchange Commission;
Whereas, in June 2010, the United States Department of Justice indicted Leroy King on criminal charges and ordered Leroy King to be extradited to the United States;
Whereas the Government of Antigua and Barbuda has failed to complete the process of extraditing Leroy King to the United States to stand trial;
Whereas Dr. Errol Cort, who served as the Minister of Finance of Antigua and Barbuda from 2004 to 2009, allegedly received more than $1,000,000 of fraudulently transferred Stanford investor funds either directly or indirectly through his law firm, Cort & Cort;
Whereas Cort & Cort, the law firm of Dr. Errol Cort, served as the official registered agent for Stanford International Bank until June 2009;
Whereas the Government of Antigua and Barbuda, along with the Eastern Caribbean Central Bank— 
(1)seized control and possession of the Allen Stanford-owned Bank of Antigua without compensation to the United States district court-appointed receiver; 
(2)renamed that bank the “Eastern Caribbean Amalgamated Bank”; and 
(3)allocated a 40 percent ownership position to the Government of Antigua and Barbuda and 60 percent ownership to 5 Eastern Caribbean Central Bank member banks;
Whereas, after the fraud that the Stanford Financial Group allegedly perpetrated was made public, the Government of Antigua and Barbuda expropriated numerous Allen Stanford-owned properties in Antigua and Barbuda worth up to several hundred million dollars, and the government has not turned over those properties to the United States district court-appointed receiver;
Whereas the Government of Antigua and Barbuda expropriated without compensation the property known as the Half Moon Bay Resort, which is owned by a group of 12 United States citizens; and
Whereas the Government of Antigua and Barbuda— 
(1)has sought and obtained loans from the International Bank for Reconstruction and Development and the International Development Association (commonly known as the “World Bank”) and the International Monetary Fund; and 
(2)is the recipient of other direct and indirect aid from the United States: Now, therefore, be it 
 
That it is the sense of the House of Representatives that—
(1)provision of all further direct or indirect aid or assistance, including assistance derived from Federal funds, by the United States Government to the Government of Antigua and Barbuda should be suspended until the Government of Antigua and Barbuda provides complete redress of the issues described in the preamble, including through— 
(A)the full cooperation of the Government of Antigua and Barbuda and any appointee of that government, including the joint liquidators of Stanford International Bank, with the United States Securities and Exchange Commission, the United States Department of Justice, the United States district court-appointed receiver, and the United States district court-appointed Stanford Investors Committee, in investigating the Stanford Financial Group fraud and marshaling the assets of Allen Stanford and all Stanford-affiliated entities; 
(B)an agreement by the Government of Antigua and Barbuda to be subject to the jurisdiction and bound by the judgment of any United States court that adjudicates the claims relating to the Stanford Financial Group fraud; 
(C)the transfer of the assets seized by the Government of Antigua and Barbuda, or obtained by the joint liquidators of Stanford International Bank, to the United States district court-appointed receiver for the benefit of victims of the Stanford Financial Group fraud; 
(D)a contribution by the Government of Antigua and Barbuda to the United States receivership estate for the benefit of victims of the Stanford Financial Group fraud, in an amount equal to the amount of any funds that Allen Stanford or any Stanford-affiliated entity provided to the Government or government officials of Antigua and Barbuda; 
(E)a contribution by the Government of Antigua and Barbuda to the United States receivership estate for the benefit of victims of the Stanford Financial Group fraud, in an amount equal to any payments that Allen Stanford or the Stanford Financial Group made to Leroy King or any other official of the Government of Antigua and Barbuda for the purpose of subverting regulatory oversight of Stanford International Bank;
(F)the fulfillment by the Government of Antigua and Barbuda of its obligations relating to the expropriation of the Half Moon Bay Resort; and 
(G)an agreement by the Government of Antigua and Barbuda to not— 
(i)interfere with the receivership commenced by the United States Government; and 
(ii)seek control of assets claimed by the United States Government; and 
(2)the Secretary of the Treasury should direct the United States Executive Directors of the International Bank for Reconstruction and Development and the International Development Association (commonly known as the “World Bank”) and the International Monetary Fund to use the voice and vote of the United States to ensure that any future loan made by the World Bank or the International Monetary Fund to the Government of Antigua and Barbuda is conditioned on providing complete redress of the matters, and satisfaction of the requirements, described under paragraph (1). 
 
